The defendant, age twenty, pleaded guilty to one count of breaking and entering with violence and was sentenced to state prison for a term of not less than twelve nor more than fifteen years. The pertinent statute, § 53-78, provides for a maximum penalty of not more than fifteen years.
On the evening of June 10, 1964, this defendant and three codefendants, Richard Dorey, David Eubanks and Vincent Quinn, conspired to break into *Page 494 
the Mountain View Grocery Store in Tolland, Connecticut. After disguising themselves, they drove to their destination and, with Quinn and Eubanks waiting in the automobile, Dunn and Dorey broke into the establishment. The owner, Emanuel Oliveira, age sixty-five, who lived on the premises, awoke and attempted to thwart defendants' activities. He was brutally beaten on the head with a tire iron and left in a bleeding and weakened condition. The record discloses that the accused Dunn wielded the tire iron. Defendants then drove off and divided the $20 taken.
The accused has only a minor prior criminal record, consisting of traffic violations and some disciplinary action taken against him while he was in military service. He had no felony to the date of this conviction. He has, however, been involved in a series of breaks in Hartford County for which he will be answerable in the future.
The presentence remarks indicate that the state's attorney made the following recommendation: "They will have to make their peace with the court at a later date in Hartford County for similar offenses. My recommendation for both the accused is a term in the Connecticut state's prison of not less than four years or more than ten years."
The prior record of an accused is a relevant factor to be considered as a basis for a modification of a sentence. State v. Malolepszy, 24 Conn. Sup. 304. The proper function of the Review Division is to determine whether a particular sentence falls within a permissible and comparable range, in view of the offense, prior record and the particular circumstances of the case. State v. Slater, 24 Conn. Sup. 385. In reviewing all of the above enumerated factors, the division feels that the sentence imposed was severe, and considering the recommendation *Page 495 
of the state's attorney at the time of sentence, reduces the sentence to not less than six nor more than twelve years.
   Accordingly, it is hereby ordered that the sentence of not less than twelve nor more than fifteen years as imposed upon this defendant should be modified and that he should be resentenced by the Superior Court to a term of not less than six nor more than twelve years in state prison.
BOGDANSKI, MEYERS and PALMER, JS., participated in this decision.